Upon review of all of the competent evidence of record with reference to the errors assigned, and finding no good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the award, the Full Commission AFFIRMS and ADOPTS from the Opinion and Award of the Deputy Commissioner the following FINDINGS OF FACT:
The following were entered into by the parties at the hearing before the Deputy Commissioner as
STIPULATIONS
1. On February 5, 1990 plaintiff sustained an injury by accident arising out of and in the course of his employment with defendant employer.
2. The Plaintiff was temporarily totally disabled from February 6, 1990 through May 5, 1991, and he was temporarily partially disabled from May 6, 1991 until November 25, 1991. The defendant-carrier paid the plaintiff disability benefits for those periods of time. The plaintiff returned to work for the defendant-employer on a full time basis on November 25, 1991.
* * * * * * * * * * *
The Full Commission makes the following additional
FINDINGS OF FACT
1. The plaintiff fell into a hole at work on February 5, 1990. Plaintiff sustained a fracture of the hip as a result and underwent surgery on February 6, 1990. The union of the hip after surgery failed, necessitating further surgery.
2. As a result of the injury by accident of February 5, 1990, plaintiff sustained a 50% permanent partial disability of his left leg. He is likely to require additional treatment to his left leg in the future, including the possibility of a hip replacement.
3. On August 11, 1993 plaintiff saw Dr. Alfred Rhyne, III in connection with low back pain. Dr. Rhyne ordered a CT scan which revealed degenerative spondylolysis throughout the lumbar spine.
4. Plaintiff suffers from diabetes induced retinopathy.
5. Neither plaintiff's retinopathy  nor his degenerative spondylolysis were proximately caused or aggravated by the injury by accident of February 5, 1990. Further, the use of crutches and the limp plaintiff retains from his injury did not cause or aggravate plaintiff's degenerative spondylolysis.
* * * * * * * * * * *
Based on the foregoing findings of fact, the Full Commission makes the following additional
CONCLUSIONS OF LAW
1. On or about February 5, 1990, plaintiff sustained an injury by accident arising out of his employment with defendant-employer. N.C.G.S. § 97-2 (6).
2. Plaintiff is entitled to compensation at the rate of $213.09 per week for 100 weeks for the 50% permanent disability he sustained to his left leg as a result of the injury by accident. N.C.G.S. § 97-31 (5).
3. Plaintiff is not entitled to any benefits or compensation for his back, as his back problems are not a result of the injury by accident.
4. Plaintiff is not entitled to any benefits or compensation for his eyesight, as his eye problems are not a result of the injury by accident.
5. Plaintiff is entitled to have defendants provide all medical treatment arising from the injury by accident to the extent it affects a cure, gives relief, or lessens the period of disability. N.C.G.S. § 97-25.
* * * * * * * * * * *
Based on the foregoing findings of fact and conclusions of law, the Full Commission enters the following
AWARD
1. Defendant shall pay compensation at the rate of $213.09 for 100 weeks for his permanent partial disability. This compensation has accrued and shall be paid in a lump sum subject to an attorney's fee hereinafter approved.
2. Defendants shall pay all medical expenses incurred by the plaintiff as a result of this injury by accident when bills for the same have been submitted through the defendants to the Industrial Commission and approved by the Commission.
3. An attorney's fee in the amount of $7,103.00 is hereby approved for plaintiff's counsel, which fee shall be deducted from the aforesaid award and paid directly to Roberts  Rhodes, P.A.
4. Defendants shall pay the costs.
                                  S/ ___________________________ J. RANDOLPH WARD COMMISSIONER
S/ _______________________ FORREST H. SHUFORD, II DEPUTY COMMISSIONER
S/ _______________________ COY M. VANCE DEPUTY COMMISSIONER
JRW/rch